RETIREMENT AGREEMENT




This Retirement Agreement (the “Agreement”) is effective as of February 28, 2007
and is entered into between ENSCO International Incorporated, a Delaware
corporation (the “Company”), and Carl F. Thorne (the “Retiring Executive”), who
mutually agree to be bound by all of the terms and conditions hereof.




WHEREAS, the Retiring Executive formerly served as the Company’s Chief Executive
Officer and currently is a member and Chairman of the Company’s Board of
Directors (the “Board”), and




WHEREAS, over the last several years, the Board has carefully considered the
orderly transition of senior management of the Company as it approaches its 20th
anniversary, recognizing that the Retiring Executive is nearing retirement age
and has expressed a desire to retire in a phased manner over time so as to
facilitate the orderly and seamless transition of senior management
responsibilities, and




WHEREAS, the Retiring Executive will have completed twenty (20) years of service
as of May 21, 2007, and




WHEREAS, the Board previously established an ad hoc Succession Committee for
purposes of reviewing internal and external candidates to serve as the Company’s
next Chief Executive Officer, which was comprised of independent Directors, and




WHEREAS, the Board, upon recommendation of its ad hoc Succession Committee and
Nominating, Governance and Compensation Committee, appointed Daniel W. Rabun to
serve as the Company’s President, which service commenced in March of 2006, and
authorized the Company to enter into an agreement with Mr. Rabun pursuant to
which he was designated to commence serving as the Company’s Chief Executive
Officer on or before January 1, 2007, and




WHEREAS, upon recommendation of the Nominating, Governance and Compensation
Committee, the Board appointed Daniel W. Rabun to succeed Mr. Thorne as the
Company’s Chief Executive Officer effective January 1, 2007, and




WHEREAS, the Retiring Executive relinquished his former position as an officer
of the Company and as the Chief Executive Officer effective as of December 31,
2006, and desires to retire as an employee of the Company effective as of May
22, 2007 (the “Employment Retirement Date”),




WHEREAS, the Retiring Executive has expressed his desire to the Board to retire
as an employee of the Company and from its Board effective as of the Employment
Retirement Date,




WHEREAS, the Company and the Board recognize and appreciate the outstanding
service the Retiring Executive has rendered to the Company since its inception
and recognize that the Retiring Executive has had a major impact in the
Company’s development and growth or

the benefit of the Company and its employees, directors, shareholders and other
stakeholders, and




1

DALDMS/602131.2







WHEREAS, the Company and the Board desire the Retiring Executive to provide
consulting services for the benefit of the new Chief Executive Officer and the
Board following the Employment Retirement Date and the Retiring Executive has
agreed to provide such services, and




WHEREAS, the Company and the Board desire the Retiring Executive to agree not to
compete with the Company for a period of time following the Employment
Retirement Date as provided hereinbelow, and




WHEREAS, the independent members of the Board, in consultation with outside
advisors, have carefully considered transition roles and a compensation package
for the Retiring Executive that reflects market practices in similar situations
and facilitates an orderly transition of the Retiring Executive’s
responsibilities with the intention of according the Retiring Executive fair,
reasonable, and customary cash and equity compensation for his retirement to
reflect (i) the outstanding contributions made by the Retiring Executive, (ii)
the Retiring Executive’s contributions to, and facilitation of, the orderly
transition of the Chief Executive Officer responsibilities and (iii) the
Retiring Executive’s anticipated continued assistance to the Company.




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Company and the Retiring Executive hereby agree as follows:




1.

Officer Positions and Retirement.




a.

Effective on December 31, 2006, the Retiring Executive has relinquished his
positions as an officer of the Company and as the Company’s Chief Executive
Officer and any office, directorship or similar governing body positions held by
him in any of the Company’s subsidiaries.




b.

From January 1, 2007 until the Employment Retirement Date, the Retiring
Executive will continue to serve as a non-officer employee of the Company and as
the Chairman of the Board.




c.

On the Employment Retirement Date, the Retiring Executive shall retire as an
employee of the Company and from the Company's Board of Directors.  By his
execution of this Agreement, the Retiring Executive hereby resigns from the
aforementioned positions effective as of the adjournment of the 2007 Annual
Meeting of Stockholders of the Company.




2.

Compensation Arrangements. In exchange for and in consideration of the Retiring
Executive’s promises and representations herein, the Company and the Retiring
Executive agree as follows:

a.

With respect to the period ending December 31, 2006, the Company has paid or
will pay the Retiring Executive salary and bonus consistent with the
arrangements then in place in respect of amounts earned in 2006, whether payable
in 2006 or 2007, including, but not limited to, participation in the ENSCO Cash
Incentive Plan, profit sharing plan and any other




2

DALDMS/602131.2




bonus plan.  The  cash bonus for 2006 payable to Retiring Executive in 2007
under the ENSCO Cash Incentive Plan shall be nine hundred one thousand and three
hundred eleven dollars ($901,311).  The Company agrees that the Retiring
Executive shall remain employed by the Company until the Employment Retirement
Date unless the Company terminates the employment relationship with Retiring
Executive for “cause” as that term is defined in the ENSCO Cash Incentive Plan
or unless the employment relationship is terminated by reason of Retiring
Executive’s death or Permanent and Total Disability as such terms are defined in
the Company’s 2005 Long-Term Incentive Plan, as amended (the “2005 Plan”).




b.

From January 1, 2007 until the Employment Retirement Date, the Company has paid
or will pay the Retiring Executive a salary of seventy thousand and two hundred
dollars ($70,200.00) per month, pro rata for a portion of a month.  With respect
to the period from January 1, 2007 through the Employment Retirement Date, the
Retiring Executive shall not be eligible to participate in any profit sharing
plan, the ENSCO Cash Incentive Plan or any other bonus plan.




c.

For a period of twelve (12) months following the Employment Retirement Date (the
“Consulting Period”), the Company will pay the Retiring Executive a monthly
retainer fee of seventy thousand and two hundred dollars ($70,200) for his
services as a non-employee independent contractor consultant.




d.

From the date Retiring Executive vacates an office in the Company headquarter
offices until May 31, 2008, the Company also will pay the Retiring Executive a
ten thousand dollar ($10,000) per month non-accountable allowance for the
purpose of obtaining and staffing a separate private office.




e.

In consideration of the Retiring Executive’s agreement pursuant to Section 4 of
this Agreement, the Retiring Executive will receive a final equity award on the
Employment Retirement Date as follows:




(i)

a grant of 92,000 shares of (all of the restricted shares being referred to
hereinafter as the “Restricted Stock”).  Said Restricted Stock shall be granted
under the ENSCO International Incorporated 2005 Long Term Incentive Plan, the
("2005 Plan"), which Restricted Stock shall be upon such terms as shall be
determined by the Nominating, Governance and Compensation Committee in
consultation with the Company’s independent Directors.




(ii)

Without prejudice to the generality of the foregoing, it is contemplated that:




(a)

one-third of any such Restricted Stock shall vest upon each of the first three
anniversaries of the Employment Retirement Date,







3

DALDMS/602131.2







(b)

the award of Restricted Stock will provide that, in the event of any breach of
any of the term of Section 4 of this Agreement by the Retiring Executive, any
further vesting of the Restricted Stock shall immediately cease and all such
unvested Restricted Stock shall be forfeited immediately,




(d)

all outstanding unvested Restricted Stock shall vest upon the Retiring
Executive’s death or Permanent and Total Disability or in the event of a Change
in Control (both as defined in the 2005 Plan), and




(e)

all such Restricted Stock shall otherwise have terms generally consistent with
other Company grants of restricted stock, specifically including the standard
return of proceeds provisions in the event of competitive activity, and
excluding the provisions addressing vesting on Normal Retirement Age (as defined
in the 2005 Plan).




f.

The Company represents to the Retiring Executive that the Nominating Governance
and Compensation Committee of the Board has taken all actions required to
exercise its discretion pursuant to the provisions of the Company’s 1998
Incentive Plan, as amended (the “1998 Plan”), necessary to provide for vesting
of all unvested stock options and restricted stock heretofore granted to
Executive under the 1998 Plan so that:




(i)

the Retiring Executive will be entitled to receive the same vesting and stock
option validity entitlements on all outstanding unvested stock options and
restricted stock issued under the 1998 Plan as are available upon achievement of
Normal Retirement Age under the terms of the 2005 Plan, as defined therein, or,




(ii)

in the earlier event of any of the following:




(a)

the Retiring Executive’s death or Permanent and Total Disability (as defined in
the 2005 Plan) or




(b)

a Change in Control (as defined in the 2005 Plan),




all outstanding unvested stock options and restricted stock issued under the
1998 Plan shall vest and all outstanding options issued under the 1998 Plan
shall be exercisable through the remaining term thereof.  




g.

The Company represents to the Retiring Executive that the Nominating, Governance
and Compensation Committee of the Board has taken all actions required to
exercise its discretion pursuant to the provisions of the 2005 Plan to provide
full vesting of all Restricted Shares to be issued pursuant to subpart e of
Section 2 upon the Retiring Executive’s death or Permanent and Total Disability
or in the event of a Change in Control (both as defined in the 2005 Plan) and
also




4

DALDMS/602131.2




shall exercise its discretion to provide that said Restricted Shares shall vest
and be exercisable as provided in subpart e of Section 2 and shall not be
subject to vesting on Normal Retirement Age (as defined in the 2005 Plan).




h.

From and after the effective date of this Agreement, except as respects
forfeitures as provided herein or in any of the applicable Company plans, any
and all unpaid compensation specified in subparts a-e inclusive of this Section
2 shall be due and payable to Retiring Executive or to his estate in the event
of Retiring Executive’s death or Permanent and Total Disability or in the event
of a Change in Control (both as defined in the 2005 Plan).  In the event of any
such occurrence prior to issuance of Restricted Stock pursuant to subpart e of
this Section 2, the cash equivalent net present value, as shall be determined by
the Nominating, Governance and Compensation Committee in consultation with the
Company’s independent Directors, shall be due and payable in lieu of issuance of
Restricted Stock pursuant to subpart e of this Section 2.  




3.

Consulting Obligations. During the Consulting Period, the Retiring Executive
shall provide such consulting services to the Company as the Chief Executive
Officer of the Company may reasonably request. The Retiring Executive
acknowledges and agrees that he will be providing such services as an
independent contractor and not as an employee of the Company. During the
Consulting Period, the Retiring Executive shall not have any power or authority
to contract or otherwise create any implied or express liability or obligation
on behalf of the Company and shall not be entitled to participate in any of the
Company’s insurance, benefit, health or welfare plans.  The Company shall
reimburse the Retiring Executive all expenses incurred in connection with the
performance of the consulting services consistent with the Company’s travel and
entertainment guidelines applicable for the Company’s Chief Executive Officer.




4.

 Non-Competition and Non-Solicitation. In exchange for and in consideration of
the Company’s covenants hereunder, the Retiring Executive agrees to the
following:




a

Until the third anniversary of the Employment Retirement Date, the Retiring
Executive shall not, without the prior written consent of the Company, own,
manage, operate, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (as a
director, officer, advisor, consultant, or otherwise), any business, individual,
partner, firm, corporation or other entity that owns, leases, charters, or
operates  offshore drilling rigs (or any interest in any such rigs and
regardless of design or water depth rating) or otherwise compete in any nature
whatsoever, directly or indirectly, with the Company or any affiliate of the
Company anywhere in the world.




b

Until the third anniversary of the Employment Retirement Date, the Retiring
Executive shall not, either directly or indirectly, alone or in conjunction with
another person, interfere with or harm, or attempt to interfere with or harm,
the relationship of the Company, its subsidiaries and/or affiliates, with any
person who is an employee, customer and/or supplier of the Company, its
subsidiaries




5

DALDMS/602131.2




and/or affiliates or otherwise has a business relationship with the Company, its
subsidiaries and/or affiliates.




c

The Retiring Executive agrees not to disclose any of the Company’s Confidential
Information, directly or indirectly, to any unauthorized person, and not to use
such information in any way, except as required for the benefit of the Company.
“Confidential Information” is information acquired by the Retiring Executive
during the course and scope of his employment by, or future consulting
activities for, the Company that may be designated or marked by the Company as
“confidential” or that the Company indicates through its policies, procedures or
other instructions should not be disclosed to anyone outside of the Company.




d

The Retiring Executive agrees that any breach of the terms of this Section 4
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Retiring Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach.




5.

Entire Agreement. The parties agree that the agreements referred to herein
constitute the entire agreement between them with respect to the subject matter
hereof and supersede all previous or oral negotiations or communications between
the parties with respect thereto, and that there exist no other agreements, oral
or written, express or implied between the parties with respect to the subject
matter hereof. This Agreement may only be changed in a writing signed by both
parties, and a waiver of any provision herein must be reduced to writing by the
waiving party.




6.

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

7.

Tax Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes to the extent required under the Internal
Revenue Code or regulations issued thereunder.




8.

Arbitration. Except as provided in subpart d of Section 4, the parties agree
that any controversy or claim arising out of or relating to this Agreement, or
any dispute arising out of the interpretation or application of this Agreement,
which the parties hereto are unable to

resolve, shall be finally resolved and settled exclusively by arbitration in
Dallas, Texas, pursuant to the rules of the American Arbitration Association.

 

9.

Governing Law. This Agreement will be governed by the laws of the State of Texas
(with the exception of its conflict of laws provisions).







6

DALDMS/602131.2




10.

Successors in Interest.  This Agreement shall be binding upon the parties and
their successor in interest.  Without limiting the generality of the foregoing,
it is expressly acknowledged and agreed that in the event of a Change in Control
of the Company (as defined in the 2005 Plan), this Agreement shall be binding
upon the Company’s successor, whether by merger or otherwise.  The Company shall
take any and all actions which may be necessary or appropriate to assure that
this Agreement is adopted by, binding on and enforceable against the Company’s
successor.




WHEREFORE, the parties have read all of the foregoing, understand the same, and
agree to all of the provisions contained herein.




ENSCO International Incorporated

Carl F. Thorne




By:   /s/ Daniel W. Rabun                 

By:      /s/ Carl F. Thorne   

Name: Daniel W. Rabun

Carl F. Thorne
Title: President and Chief Executive Officer

Dated:  February 28, 2007

Dated:  February 28, 2007




7

DALDMS/602131.2


